Exhibit 3.4 ARTICLES OF INCORPORATION In compliance with Chapter 607 and/or Chapter 621, F.S. (Profit) ARTICLEI NAME The Name of the corporation shall be: Media Evolutions, Inc ARTICLE II PRINCIPAL OFFICER Principal place of business/mailing address is: 8418 Dover View Lane Orlando, Florida 32829 ARTICLE III PURPOSE The purpose for which the corporation is organized is: New Business Formed ARTICLEIVSHARES The number of the shares of stock is: 1000 shares ARTICLE V INITIAL OFFICER AND/OR DIRECTORS Ian B. McDaniel 8418 Dover View Lane
